Citation Nr: 1828150	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sinus tarsi syndrome with impingement of a left ankle nerve.

2.  Entitlement to a rating in excess of 10 percent for chronic left ankle strain with loss of motion associated with sinus tarsi syndrome with impingement of a left ankle nerve.

3.  Whether new and material evidence has been received to reopen the claim of service connection for low back pain.

4.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

5.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1999.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran has separately appealed the issue of entitlement to an increased rating for hemorrhoids.  Although the claim has been properly certified to the Board, the Board cannot take jurisdiction over the claim at this time because of a pending travel board hearing request.  However, the pending hearing request has no bearing on the issues discussed in this appeal.

In August 2014, the Veteran received a separate 10 percent rating for his left ankle disability.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left ankle disability has been characterized by limited motion of a moderate nature and incomplete paralysis of the external popliteal nerve of a mild nature.

2.  In March 2000, service connection for low back pain was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  The evidence added to the record since the March 2000 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back pain.  

4.  In March 2000, service connection for bilateral hearing loss was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

5.  The evidence added to the record since the March 2000 decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.  

6. The Veteran's claimed low back disorder is not related to service.

7.  The Veteran has not been diagnosed with a TBI or a bilateral knee disorder.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sinus tarsi syndrome with impingement of a left ankle nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8621 (2017).

2.  The criteria for a rating in excess of 10 percent for chronic left ankle strain with loss of motion associated with sinus tarsi syndrome with impingement of a left ankle nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a DC 5271 (2017).

3.  The March 2000 decision that denied the Veteran's claim for entitlement to service connection for low back pain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  As the evidence received subsequent to the March 2000 decision is new and material, the requirements to reopen the claim for entitlement to service connection for low back pain have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

5.  The March 2000 decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

6.  As the evidence received subsequent to the March 2000 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.385 (2017).

7.  The criteria for establishing entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for establishing entitlement to service connection for residuals of a TBI have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9.  The criteria for establishing entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records and VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

The Board acknowledges that the Veteran was not provided with a VA examination for his claimed TBI and bilateral knee claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In each of the above-listed disorders, the Board finds that there is not sufficient evidence of a current disability that would prompt VA to provide a VA examination.  Instead, other than the fact that the Veteran has filed for service connection for these disorders, he has not provided evidence that he currently suffers from the disorders.  Therefore, examinations for a TBI and a bilateral knee disorder are not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

In a September 2014 statement, the Veteran asserts that he should receive a higher rating for his left ankle disability as he has painful movement and it is difficult to stand for long periods of time.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the appeal period, the Veteran receives a pair of 10 percent ratings for his sinus tarsi syndrome with impingement of the nerve of the left ankle.  Specifically, he receives a 10 percent rating for limited motion of the left ankle under 38 C.F.R. § 4.71a, DC 5271 (addressing limited motion of the ankle).  He also receives a 10 percent rating for impingement of the nerve under 38 C.F.R. § 4.124a, DC 8621 (addressing neuritis of the external popliteal nerve (common peroneal)).  Based on the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's left ankle disability.

With regards to the limitation of motion of the left ankle under 38 C.F.R. § 4.71a, DC 5271, the diagnostic code dictates that a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  The Board finds that the clinical evidence reflects only a moderate limitation of motion during the appeal period.  

Specifically, during the Veteran's November 2013 VA examination, he reported intermittent pain and swelling of his left ankle.  He stated that it was aggravated with changes in weather, prolonged standing, and prolonged walking.  Although he exhibited plantar dorsiflexion of 10 degrees, his plantar flexion was 45 degrees of greater.  There was no change with pain, flare-ups, and repeat testing.  Additionally, despite restrictions on movement, pain on movement, swelling, and interference in different positions, he had normal muscle strength.  He had no ankylosis and utilized no assistive devices.  The Board's conclusion is reinforced by the Veteran's July 2017 VA examination.  At that time, the Veteran demonstrated normal dorsiflexion and plantar flexion.  There was no pain noted on the examination and he demonstrated normal muscle strength.  Therefore, the Board finds that the Veteran only has a moderate limitation of motion with respect to his left ankle.

The Veteran also receives a 10 percent rating for his peripheral nerve condition of the left ankle under 38 C.F.R. § 4.124a, DC 5271-8621.  As there is no need to rate this disorder analogously, the Board has removed DC 5271, which has no effect on the Veteran's rating.  Under DC 8621, the Veteran must demonstrate incomplete paralysis of a moderate nature for a 20 percent rating and complete paralysis results in a 40 percent rating.  38 C.F.R. § 4.124a, DC 8621.  The Board finds that the clinical evidence demonstrates incomplete paralysis of a mild nature.

The Veteran underwent a peripheral nerves examination in December 2013.  He reported intermittent numbness and tingling in his left ankle.  He complained of intermittent pain, paresthesias and/or dysesthesias, and numbness.  All of these symptoms were of a mild nature.  The Veteran also exhibited decreased sensation to light touch and an antalgic gait.  No ankylosis was noted.  After consideration of the Veteran's normal muscle strength, lack of muscle atrophy, and normal deep tendon reflexes, the examiner determined that the nerve disorder was of a mild nature.  The Board finds the examiner's determination is well-reasoned and is in agreement with the Veteran's reported complaints.  

The Board notes that although the Veteran underwent a left ankle examination in July 2017, the examiner did not make any specific findings regarding the Veteran's peripheral nerve disorder.  Nevertheless, the examiner found that the Veteran's left ankle disability was "quiescent" and made no significant negative findings.  Therefore, the Board concurs with the previously assigned rating and finds incomplete paralysis of a moderate nature has not been shown.

When considering rating the Veteran's disability under these diagnostic codes, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the Veteran's reported complaints are more than adequately addressed in the pair of ratings he receives for his left ankle disability.

In considering the appropriate disability rating, the Board has considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

Therefore, increased ratings for the Veteran's left ankle are not warranted.  

New and Material Evidence

The Veteran previously filed a claim and has been denied service connection for back pain and bilateral hearing loss.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, based on the additional evidence added to the record since the previous final denial of the Veteran's claims for entitlement to service connection for low back pain and bilateral hearing loss, the Board finds that new and material evidence has been added to the record only with regards to the low back pain claim.

The Veteran's claims for low back pain and bilateral hearing loss were denied in a March 2000 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran had a current disability with respect to either claim.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claims.

With regards to the low back pain claim, since the last final denial, a VA examination has been added to the record.  At the November 2013 examination, the examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.  As the Veteran now has a current disability with regards to his claim, reopening of the Veteran's claim for entitlement to service connection for a low back pain is warranted.

However, with regards to the bilateral hearing loss claim, the Board finds that reopening is not warranted despite the addition of a VA examination to the record.  Specifically, there is no evidence that the Veteran has hearing loss severe enough to be considered a disability for VA purposes.  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran received a VA audiological evaluation in March 2013.  The Veteran reported that he has difficulty hearing in noisy environments, is unable to hear clearly, and has difficulty hearing from a distance.  He reported a history of military noise exposure in his military occupation of artillery.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
20
25
15
20

The Veteran's speech discrimination score was 96 percent in the right ear and 100 percent in the left ear.  The examiner concluded that the Veteran demonstrated hearing loss in the right ear (6000 Hz or higher frequencies) and normal hearing in the left ear.

With no pure tone threshold reaching 40 decibels, a lack of 3 or more auditory thresholds 26 decibels or higher, and no speech recognition scores less than 94 percent, this examination does not demonstrate hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for bilateral hearing loss.  The Board acknowledges that the March 2013 VA examiner provided a positive nexus opinion with regards to the Veteran's right ear hearing loss.  In the Board's view, while this examination and opinion is "new" in the sense that it was not considered in the last final denial of the claim, it is nevertheless not material to the issue.  Specifically, even though it is a positive opinion, it is of no probative value, given that the evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Residuals of a TBI and Bilateral Knee Disorder

The Veteran is seeking entitlement to service connection for a bilateral knee disorder and residuals of a TBI.  The Board concludes that service connection is not warranted for these disorders.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current and distinct disability with regards to his claims.  The Veteran filed for service connection for these claims in February 2013.  In a September 2014 statement, he stated that he was knocked unconscious during a vehicle accident in April 1998 after he was thrown from a heavy vehicle.  The Board acknowledges that the Veteran's service treatment records note the accident and the resulting left wrist and hand pain, lower back pain, and groin pain.  Nevertheless, the Veteran specifically stated at the time that he was never knocked unconscious and did not hit his head.  There was no mention of a knee injury.  During the course of this appeal, he has not provided evidence, other than the fact that he filed his claim, which demonstrates that he currently suffers from knee or TBI-related disorders resulting from the accident.  

Therefore, even if the Board accepted the Veteran's statements asserting a link between his disabilities and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In making this determination, the Board notes that the U.S. Court of Appeals for the Federal Circuit determined that joint pain need not be specifically diagnosed in order for a disability to be present, but only that there is pain that limits earning capacity that can be related to active duty service.  See Saunders v. Wilkie, ___ F.3d ___ (Fed.Cir. 2018) (2018 U.S. App. LEXIS 8467).  However, in this case, there was also no indication that there was pain causing limitation of earning capacity.  

Therefore, the Veteran's claims for service connection for residuals of a TBI and a bilateral knee disorder are denied.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran is seeking entitlement to service connection for a low back disorder, which has been diagnosed as degenerative disc disease of the lumbar spine.  He asserts that his low back disorder is related to an accident in service.

The Veteran's service treatment records reflect that in April 1998, the Veteran was involved in a vehicle accident where he was thrown from a heavy vehicle.  At the time, the Veteran complained of lower back pain.  During a medical evaluation the next day, the medical provider diagnosed the Veteran with lumbar strain.  Even though the Board acknowledges that the Veteran was diagnosed with lumbar strain after the accident, it does not appear that his back injury in service was representative of a chronic disorder.  Of particular note, the Veteran did not report, and the military physician did not observe, recurrent back pain or a back disability during the Veteran's September 1999 medical assessment or October 1999 separation examination.  

In fact, the post-service evidence doesn't reflect a diagnosis concerning the lower back for many years following his discharge from service.  There are no treatment records documenting a lower back disorder until he was diagnosed with degenerative disc disease in November 2013.  The Board emphasizes that because the Veteran left active service in 1999, it was not until approximately 14 years later that medical records demonstrate a diagnosis of a low back disorder.  Therefore, the disorder was not shown within a year of service and continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a back disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

During his November 2013 VA examination, he reported that he has had intermittent low back pain since the incident.  However, the Veteran later worked for a furniture store, a powerline company, casino security, and as a state pesticide applicator.  In addition to the fact that no pertinent symptoms were mentioned at his separation physical examination, the Veteran's records serve to show work in physically-demanding positions since his separation from service.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

The Veteran underwent a VA examination in November 2013.  The examiner concluded that the Veteran's current back disorder is less likely than not related to service.  The examiner noted the Veteran's diagnosis of lumbar strain in service, but stated that the service treatment records showed no further complaints of back pain and that the Veteran's separation examination was normal.  Furthermore, lumbar spine imaging in 2000 was negative for degenerative disease.  Instead, his degenerative disc disease of the lumbar spine is most likely due to aging and co-morbidities.  The Board acknowledges that the Veteran was diagnosed with chronic lumbar strain during a March 2000 VA examination.  However, the examiner explicitly took the examination into account in the rationale for the negative nexus opinion.  The Board further notes that there are no treatment records establishing that the Veteran's low back disorder is related to active duty, nor has any physician asserted that such a relationship exists.  

Therefore, the Board concludes that service connection for a low back disorder is not warranted.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for sinus tarsi syndrome with impingement of a left ankle nerve is denied.

A rating in excess of 10 percent for chronic left ankle strain with loss of motion associated with sinus tarsi syndrome with impingement of a left ankle nerve is denied.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for low back pain is granted, and the claim is reopened.

New and material having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss is denied, and the claim is not reopened.

Service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is denied.


Service connection for residuals of a TBI is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


